TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-11-00408-CV



   Thomas Suehs, in his Official Capacity as Executive Director of the Texas Health and
                        Human Services Commission, Appellant

                                                   v.

 Alpharma USPD, now known as Actavis Mid Atlantic LLC and Purepac Pharmaceutical
               Co., now known as Actavis Elizabeth LLC, Appellees



     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 353RD JUDICIAL DISTRICT
      NO. D-1-GN-11-001082, HONORABLE SCOTT H. JENKINS, JUDGE PRESIDING



                             MEMORANDUM OPINION


                Appellant Thomas Suehs, in his official capacity as Executive Director of the Texas

Health and Human Services Commission, has filed an agreed motion to abate this appeal pending

consummation of settlement. Accordingly, we grant the motion and abate the appeal for 90 days

from the date of this order or until further order of this Court. All appellate deadlines will be tolled

during the period of abatement. Absent further order of this Court, this appeal will be automatically

reinstated after the 90 day period.


                                                __________________________________________
                                                Melissa Goodwin, Justice

Before Justices Puryear, Rose and Goodwin

Abated

Filed: December 30, 2011